Appellant was convicted in the county court at law No. 2 of Harris County of an assault by the negligent use of an automobile, and his punishment fixed at a fine of $100 and imprisonment in the county jail for one month.
The record is before us without any statement of facts or bill of exceptions. The charge of the court appears to have been orally given, and no exception appearing, we must conclude that it was by agreement of the parties and that same was satisfactory to appellant.
No error appearing in the record, an affirmance will be ordered.
Affirmed. *Page 193